Case 1:19-cv-00007-CBA-VMS Document 80-6 Filed 04/15/19 Page 1 of 5 PageID #: 7157




                  Exhibit E
        Case 1:19-cv-00007-CBA-VMS Document 80-6 Filed 04/15/19 Page 2 of 5 PageID #: 7158




 DOW JONES, A NEWS CORP COMPANY

 DJIA Futures 24675 -1.41% ▼                  Stoxx 600 351.90 -0.90% ▼                      U.S. 10 Yr 8 32 Yield 3.041% ▲                    Crude Oil 56.27 -1.63% ▼               Euro 1.1405 -0.43% ▼

                        This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
                        http://www.djreprints.com.

                        https://www.wsj.com/articles/u-s-probes-web-of-businesses-for-ties-to-alleged-hezbollah-supporters-1532683800


WORLD

U.S. Probes Web of Businesses for Ties to
Alleged Hezbollah Supporters
Report points to a broad network of associates tied to the Amhaz brothers potentially operating in
violation of U.S. sanctions




  A Hezbollah ighter in Assal al-Ward, Syria, in 2015. The U.S. is scrutinizing individuals and companies for possible ties to
  supporters of the terrorist group. PHOTO: BASSEM MROUE ASSOCIATED PRESS


By Ian Talley in Washington, Nazih Osseiran in Beirut and Asa Fitch in
Dubai
July 27, 2018

U.S. intelligence oﬃcials are probing a transcontinental network of real-estate, weapons and
electronic ﬁrms for ties to two Lebanese men blacklisted for their alleged support of terrorist
group Hezbollah, according to people familiar with the matter.

The U.S. Treasury probe of the Lebanon-based network comes as the Trump administration
ramps up pressure against Iran and its proxies like Hezbollah.

Under scrutiny are individuals and companies tied to two men sanctioned in 2014 for
purchasing sophisticated electronics for Hezbollah to develop military drones. The Obama
administration accused the two Lebanese brothers, Kamel Mohamed Amhaz and Issam
Mohamed Amhaz, of using Stars Group Holding company of Lebanon and its subsidiaries to buy
drone technology.

Public and private documents gathered by a nonproﬁt advising the U.S. on national security
threats point to a broad web of associates tied to the Amhaz network, potentially operating in
violation of U.S. sanctions.

Washington-based C4ADS, the nonproﬁt, documented the broader Amhaz-linked network in a
report last month, mapping out connections through corporate registries, real-estate records
       Case 1:19-cv-00007-CBA-VMS Document 80-6 Filed 04/15/19 Page 3 of 5 PageID #: 7159
and other documents.

                                                                  The report is being reviewed by
                                                                  Treasury oﬃcials and other
                                                                  national-security oﬃcials,
                                                                  according to people familiar with
                                                                  the matter, raising the
                                                                  possibility of additional
                                                                  sanctions and other legal action
                                                                  against the network.

                                                                  Previous reports by C4ADS,
                                                                  whose board and staﬀ include
                                                                  several former U.S. national
  Kamel Amhaz attending an auction in Beirut in 2008. PHOTO: AP   security oﬃcials, have been
                                                                  followed by U.S. action. For
example, the group detailed in 2016 how Chinese conglomerate Dandong Hongxiang Industrial
Development Co.was likely aiding North Korea’s nuclear program. Three months later, the U.S.
sanctioned the company.

Asked about the case, a Treasury oﬃcial said the department “does not telegraph sanctions or
prospective actions, and does not comment on investigations.”

The latest C4ADS report zeroes in on ﬁve individuals, Mohammad Al Barghouthy, of the United
Arab Emirates; Ali Abu Adas, of Jordan; and three Lebanese men, Achraf Assem Saﬁeddine,
Hussein Fahd Rahal and Jihad Hussein El Anan. It estimates their collective real-estate assets
are worth more than $100 million.

“There is compelling evidence the wider Amhaz network had the infrastructure to move
substantial amounts of money, as well as market access to small electronics and arms
procurement, while also maintaining a signiﬁcant property and commercial footprint,” said
C4ADS. “Individual partners are also connected to a potential Hezbollah operation, as well as
corruption schemes in Liberia and money laundering activity in Lebanon and possibly the U.S.,”
the group said.

C4ADS noted its report doesn’t deﬁnitively determine illicit activity, but rather shows “how
sanctioned entities and individuals may be able to use corporate and real estate-related
obfuscation to evade and adapt to sanctions.”

According to documents reviewed by The Wall Street Journal, Mssrs. Abu Adas and Barghouthy
are founders and longtime owners of Amhaz companies sanctioned in 2014. Mr. Barghouthy
was the majority shareholder of a sanctioned subsidiary of the Stars Group, Dubai-based
Unique Stars Mobile Phones LLC, until at least late 2017. Oﬃcial Lebanese documents also list
both men as founders and directors of Fast Link SAL, another sanctioned ﬁrm whose name was
changed earlier this year.

While the U.S. Treasury won’t comment on the case, department oﬃcials say engaging with
blacklisted entities is a violation of U.S. law that can incur sanctions and enforcement action.

     Mr. Abu Adas, in an interview from Lebanon, denied partnering with the Amhaz brothers
     or Hezbollah. Responding to allegations in the C4ADS report, he provided copies of oﬃcial
Lebanese documents stating neither he nor Mr. Barghouthy were shareholders in two
companies with names similar to the sanctioned ﬁrms. Another letter he provided from an
international accounting ﬁrm said a separate Dubai-based business Mr. Abu Adas owns had no
shareholding in the sanctioned Lebanese companies.

C4ADS said it didn’t make any of the claims Mr. Abu Adas disputed with the documents.
      Case 1:19-cv-00007-CBA-VMS Document 80-6 Filed 04/15/19 Page 4 of 5 PageID #: 7160
An executive at Mr. Abu Adas’s Dubai-based mobile-phone distributor, Fast Telecom, said
Kamel Amhaz had been a customer when Mr. Amhaz had a company in Dubai several years ago
and might have created false links between his Lebanese business and Fast Telecom to make his
business appear more legitimate.

Repeated attempts to reach Mssrs. Amhaz and Barghouthy directly and through their
companies were unsuccessful.

Corporate records at Lebanon’s Justice Ministry show the three Lebanese men C4ADS
connected to the Amhaz brothers—Messrs. Saﬁeddine, Anan and Rahal—have been involved in
ﬁrms founded or run by the blacklisted men, including an arms-importing company. Corporate
records in April for another Lebanese ﬁrm, Liban Stars SAL, for example, listed Messrs.
Saﬁeddine and Anan as the primary owners alongside Kamel Amhaz. More recent corporate
records say the company is “under dissolution.”

In interviews, the three men said they had never sold arms to Hezbollah or supported the
group.

“It’s stupid to think that there is a company in Lebanon importing weapons and selling them to
Hezbollah,” Mr. Saﬁeddine, listed in the corporate records as co-founder of one of the
companies sanctioned in 2014, said in an interview from Lebanon. “We did not do it,” he said,
adding that the partners disassociated the weapons ﬁrm from Kamel Amhaz in 2014 and closed
it in 2015. Mr. Saﬁeddine said he was never a shareholder in any of the ﬁrms associated with
Kamel Amhaz and resigned as his legal adviser after Mr. Amhaz was sanctioned.

Mr. Saﬁeddine also owns U.S. real estate. Mr. Saﬁeddine, along with a man named Bill Jamal—
who is registered in state records as managing several companies linked to the Lebanese
businessman—is associated with more than 30 U.S. property deals.

“He is a wonderful human being and he pays his taxes year after year,” Mr. Jamal said of Mr.
Saﬁeddine.

Write to Ian Talley at Ian.Talley@wsj.com, Nazih Osseiran at Nazih.Osseiran@wsj.com and Asa
Fitch at Asa.Fitch@wsj.com

Corrections & Ampliﬁcations
Corporate records at Lebanon’s Justice Ministry identify Achraf Assem Saﬁeddine as the co-
founder of one company sanctioned in 2014. An earlier version of this article incorrectly said
Mr. Saﬁeddine co-founded two of the companies sanctioned in 2014, and the article didn’t
specify that the corporate records were from Lebanon’s Justice Ministry. Also, April 2018
corporate records for another Lebanese ﬁrm associated with Kamel Amhaz, Liban Stars SAL,
which wasn’t sanctioned, listed Mr. Saﬁeddine as a primary owner, and later corporate records
said that company is “under dissolution.” The article omitted the date of the records that listed
Mr. Saﬁeddine as a primary owner and omitted that it is listed as under dissolution. A graphic
with the earlier article said that Mr. Saﬁeddine and others play a role in Amhaz and other
companies, including cellphones, a weapons seller and an oil ﬁrm. Although corporate records
listed Mr. Saﬁeddine as a primary owner of Liban Stars, he said that he was never a shareholder
in any of the companies associated with Kamel Amhaz and that he resigned as Mr. Amhaz’s
legal adviser after Mr. Amhaz was sanctioned. The article omitted this information. Mr.
Saﬁeddine also said that he and partners in another concern, an unsanctioned weapons
company that closed in 2015, disassociated it from Kamel Amhaz in 2014. The article didn’t
mention Mr. Saﬁeddine’s statement that Mr. Amhaz separated from that company in 2014. (Oct.
25, 2018)



                 Copyright &copy;2017 Dow Jones &amp; Company, Inc. All Rights Reserved
Case 1:19-cv-00007-CBA-VMS Document 80-6 Filed 04/15/19 Page 5 of 5 PageID #: 7161
       This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
       http://www.djreprints.com.
